1. It is the duty of counsel for plaintiff in error to prepare and attach to the bill of exceptions the certificate for the judge to sign, which such officer may modify as may seem to him proper under the facts of the case. (R.)2. Where the judge attaches to the bill of exceptions the following certificate :“May 24th, 1873.“The court signs the foregoing as a bill of exceptions, with leave to atttaeh the certificate prescribed, but the court does not certify the facts recited in the grounds for new trial to be correct, nor does it certify the facts stated in assignment of errors to be correct; these are but allegation made by one party. J. Johnson, Judge, etc.“Below put certificate.”And leaves a blank space for such certificate, followed by a second signature, and counsel for plaintiff in error fill up such blank with the certificate prescribed by statute, dating the same June 1st, 1873 :Held, that the date of the signing pf the bill of exceptions, as recognized by this court, is May 24th, 1873, and the filing in office and service upon opposite counsel, must be made within fifteen and ten days from such date, respectively. (R.)*218Bill of exceptions. Practice in the Supreme Court. Before the Supreme Court. January Term, 1874.When the above case was called, counsel for defendant moved to dismiss the writ of error, because the bill of exceptions had not been filed in the office of the clerk of the superior court within fifteen- days, nor served upon them within ten days, from the date of the certificate of the judge.The motion was sustained, and the writ of error dismissed, the court enunciating the principles embraced in the above head-notes.